Wright, C. J.
grounds of demurrer relied upon are, that the offense charged is not indictable, and that the law under which the indictment was found, is repealed.
The constitution, which took effect September 5,1857, provides that all offences less than a felony, in which the punishment does not exceed a fine of one hundred dollars, or imprisonment for thirty days, shall be tried summarily before a justice of the peace,on information under oath, without indictment. *403(Section 11, Art. 1.) By the Code, section 2597, the offence here charged, was punished by imprisonment in the county jail, not exceeding six months, or by fine not exceeding two hundred dollars, or both such fine and imprisonment, at the discretion of the court. The punishment clause in this section was changed by section 1, chapter 50, Laws 1858, so as to read, “ by imprisonment in the county jail not more than thirty days, or by fine not exceeding one hundred dollars.” This last act took effect July 4,1858. Held, that there beingno saving clause in the act of 1858, as to offences committed prior, or prosecutions then pending, the District Court had no power to hear and determine the cause, but that the same should be heard “ summarily before a justice of the peace on information under oath.” State v. Rollet, 6 Iowa 535; Walters v. State, 5 Iowa 507.
Judgment affirmed.